Citation Nr: 9905339	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-43 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an erratic heartbeat.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to April 1986 
and from January 1987 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
erratic heartbeat.  In a decision of December 1997, the Board 
remanded this issue for further development, to include 
obtaining additional private treatment records and issuing a 
supplemental statement of the case to the veteran.


FINDING OF FACT

Based upon the record on appeal, the claim of service 
connection for an erratic heartbeat is not plausible under 
the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an erratic heartbeat.  
38 U.S.C.A. § 5107(a) (West 1991).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran checked a 
box on the Report of Medical History, in March 1981, 
indicating the presence, or a history, of palpitation or 
pounding heart, prior to entrance into active duty.  The 
physician summarizing data recorded on the form noted, in 
pertinent part, that the veteran reported that her heart 
sometimes skipped a beat.  The Report of Medical Examination, 
on the same date as the history report, noted the heart and 
vascular system to be normal upon clinical evaluation.

At a separation examination in March 1986, the veteran again 
checked the box on the Report of Medical History, indicating 
the presence or history of palpitation or pounding heart.  As 
to that notation, the physician's summary stated that the 
palpitations were especially noted with pregnancy, and stated 
further that the complaint was not considered disqualifying.  
The Report of Medical Examination of the same date noted the 
heart and vascular system to be normal upon clinical 
evaluation.

Prior to her reenlistment in the Navy after a break in 
service, the veteran was again examined in December 1986.  
The Report of Medical History and the Report of Medical 
Examination show that she denied the existence or history of 
any heart abnormality, and that she was found, upon clinical 
evaluation, to have a normal heart and vascular system.  A 
subsequent Report of Medical History form, dated in February 
1990, shows that the veteran denied any heart abnormality; no 
associated examination report is of record.  Similarly, a 
Report of Medical History form dated in February 1993, for 
overseas screening, elicited negative history regarding the 
cardovascular system; the physician's summary thereon, dated 
in March 1993, was also negative for any cardiac complaints.

A routine examination was conducted in March 1994.  On the 
Report of Medical History, the veteran indicated no heart 
problem, but noted low blood pressure.  The physician's 
summary as to that complaint noted "usually runs LBP [low 
blood pressure]-active in athletics-NCD [not considered 
disqualifying]."  A report of electrocardiogram (ECG or EKG) 
on the date of the examination noted "marked sinus 
bradycardia; nonspecific T-wave abnormality; abnormal ECG."  
The Report of Medical Examination shows that the heart and 
vascular system were normal upon clinical evaluation.

In July 1994, the veteran complained of an episode of dull 
chest pain with pressure, two weeks before, accompanied by 
palpitations.  Upon cardiology consultation at that time, it 
was concluded that she had non-cardiac chest pain and that 
the palpitations were of unknown etiology.  It was noted that 
she was going to have a Holter monitor and ECG.  A report of 
ECG at that time noted "sinus bradycardia; otherwise 
normal."

At the separation examination, conducted in May 1995, the 
veteran reported, on her Report of Medical History form, the 
presence or a history of palpitation or pounding heart, heart 
trouble, and low blood pressure.  The physician's summary 
noted that she had been seen by and cleared by a 
cardiologist, and that the conditions were not considered 
disqualifying.  On the Report of Medical Examination, it was 
also noted that clinical evaluation of the heart and vascular 
system was normal.  

The veteran filed an original application for compensation or 
pension in January 1996, seeking service connection for a 
number of disorders including "heart irregularity."  She 
indicated the disorder had begun in February 1992.  She cited 
treatment at Portsmouth Naval Hospital from July 1994 to the 
present.

At VA examination of the heart in January 1996, the veteran 
reported she had episodes of missing a heartbeat at least 
five to six times a week, lasting about 30 seconds.  She 
stated it had started between 1990 and 1993.  She said it was 
associated with a little bit of substernal chest pain with 
pressure, but no radiation of pain.  She said it could happen 
with any activity, but not while sleeping.  She had last had 
an episode "last month."  She said she had had a Holter 
monitor twice, the last time in the summer of 1994, and they 
had shown no abnormalities.  She said she had had multiple 
electrocardiograms and they had shown normal sinus rhythm and 
no skipped beats.  She had a family history of heart 
problems.  Upon clinical evaluation, she did not have any 
skipped beats.  Blood pressure was 100/70.  EKG showed normal 
sinus rhythm.  Chest X-ray was reportedly not indicated, 
especially as the veteran thought she might be pregnant.  A 
stress test was reportedly not needed.  The examiner reported 
a normal cardiac examination, regular heart sounds, and no 
gallops or murmurs.  The diagnosis was of a normal cardiac 
examination.  

In her notice of disagreement in October 1996, the veteran 
stated she had a Holter monitor for 24 hours only and that 
that would not give a clear picture of her heart.  She also 
stated that an EKG would show a good picture of the 
structure.  She said that she was told by a doctor at 
Portsmouth Naval Hospital that she had a flow murmur.  She 
also said that the problem may be structural in nature.

The veteran testified at a personal hearing before a hearing 
officer at the RO in January 1997.  She said that she first 
brought a heart problem to the attention of a doctor when she 
was stationed in Wales in 1992, and that she pursued it 
further when she was stationed in Virginia.  She said she was 
referred to the Portsmouth Naval Hospital.  She said she was 
attached to a monitor, but the condition did not occur while 
she was on the monitor and she was never seen again after 
that.  She said that she was told she had a flow murmur.  She 
did not, to her knowledge, have it prior to service.  She had 
not been seen for a heart disorder since Portsmouth Naval 
Hospital.  She was planning to be seen at the VAMC in West 
Haven.

A report of James M. Healy, M.D., dated May 8, 1997, 
indicates the veteran was seen for evaluation of a systolic 
heart murmur.  She had significant family history of 
premature coronary disease.  There had been notations, in the 
past, of systolic murmur, and she had undergone a VA EKG 
several years before with no specific abnormalities 
identified.  She had not been bothered by any symptoms 
suggestive of left ventricular dysfunction.  She noted some 
vague, atypical chest discomforts, as well as occasional 
palpitations without any associated symptoms.  Cardiovascular 
examination revealed a well appearing female in no acute 
distress.  Blood pressure was 100/60.  Resting heart rate was 
64 and regular.  Head, eyes, ears, nose, and throat 
examination was benign.  The neck was without jugular venous 
distention. The carotids were without bruits.  The chest and 
lung fields were clear.  Cardiac auscultation was remarkable 
for a soft systolic murmur, with no clicks or diastolic sound 
appreciated.  A 12-lead EKG showed sinus rhythm with 
borderline short PR interval and was otherwise within normal 
limits.  The diagnostic impression was probable benign flow 
murmur.  A 2-D echo/Doppler evaluation was to be obtained to 
assess systolic murmur further.  Report of 2D echo/Doppler 
conducted on May 15, 1997, indicates there was trace 
pulmonary insufficiency; mild tricuspid regurgitation with CW 
velocity of 1.8m/sec.; normal chamber dimensions with normal 
left ventricular systolic function; redundant mitral valve, 
strict criteria for prolapse not met; and normal appearing 
AoV.  Following her pregnancy, she was to return to assess 
her atypical symptoms and palpitations further, particularly 
her borderline short PR interval.

Additional records of Dr. Healy indicate the veteran returned 
in February 1998, reportedly for followup of her questionable 
mitral valve prolapse, as well as palpitations.  She reported 
continued episodes of palpitations, but without any clear-cut 
associated symptoms.  Cardiovascular examination was 
unchanged.  She was to be given an event monitor and obtain a 
follow up thyroid profile and be seen again in three months.  
An Event Recorder ECG Report indicates testing was done from 
March 3, 1998, to April 3, 1998.  Basic rhythm was sinus.  
With respect to arrhythmias, no ectopy was noted. 


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If a claim is not well grounded, the 
claim must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals which made clear that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  While the service 
medical records in this case show the veteran reported a 
history of and the presence of palpitations, they do not 
reflect any diagnosis of heart disease in service.  At 
cardiology consultation in service in July 1994, it was 
concluded that the veteran had non-cardiac chest pain and 
that palpitations were of unknown etiology.  She underwent 
Holter monitor testing in service and, while the reports of 
same are not of record, the veteran reported at her VA 
examination in January 1996 that no abnormal findings were 
noted.  In addition, although there were some abnormalities 
reported on the ECG tracings in service, we note that the VA 
cardiac examination in January 1996 was normal.

It is also worthy of note that, while a private medical 
doctor, in May 1997, reported a soft systolic murmur, 
borderline short PR interval, and an impression of probable 
benign flow murmur, he did not find the veteran had any 
organic heart disease.  Similarly, 2D echo/Doppler in May 
1997, showed certain positive findings, i.e., trace pulmonary 
insufficiency, mild tricuspid regurgitation, and redundant 
mitral valve, but the strict criteria for prolapse were not 
met, and no diagnosis of heart disease was made.  Finally, an 
event recorder ECG report of April 1998 indicates the veteran 
had basic sinus rhythm and no arrhythmias.  In essence, 
therefore, the veteran has complained of an erratic heartbeat 
before, during, and after service, but the evidentiary record 
fails to show a heart disorder, even at the present time.

Thus, the first prong of the Caluza test is not met.  The 
primary impediment to service connection, thus, is the 
absence of medical evidence that shows that the veteran 
currently has a disease of the heart.  The Court has stated 
that, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Hicks v. 
West, 12 Vet.App. 86, 89 (1998) ("The appellant has not 
submitted medical evidence of a current heart condition . . . 
therefore, [the] claim is not well grounded."); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993). 

Where a claim is not well grounded, the Court of Veterans 
Appeals and the Federal Circuit Court of Appeals have held 
that VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim.  Epps, Murphy, 
supra.  It is on this basis that we respectfully find the 
veteran's representative's contention, that further VA 
examinations are warranted, to be without merit.  However, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (1991) to advise 
a claimant of evidence needed to complete an application for 
a claim.  This obligation depends upon the particular facts 
of the case and the extent to which the Secretary of Veterans 
Affairs has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. at 80 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, supra.  
Consequently, there is no need for a remand to seek or 
request additional evidence under the facts of this case.  
The RO fulfilled its obligation under section 5103(a) in the 
statement of the case and supplemental statement of the case, 
which informed the veteran of the reasons for the denial of 
her claim.  Furthermore, VA has not been placed on notice of 
the existence of any evidence which would have made the claim 
plausible.  See Epps v. Brown, supra; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

The Board does not doubt the sincerity of the veteran's 
belief in the validity of her claim for service connection of 
an erratic heartbeat, but she does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony because, as a lay person, she is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Grottveit, supra.


ORDER

The claim of entitlement to service connection for an erratic 
heartbeat is denied as not well grounded.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

